Locher, J.
dissenting. Because today’s decision thwarts the laudable public policies behind Ohio’s prevailing wage law and grants certain businesses unfair advantages in their efforts to obtain public-works contracts based upon the form in which they operate, I am compelled to dissent.
R.C. 4115.05 requires that those persons performing work on a public-works project be paid the prevailing wage for the type of work performed. That section provides in pertinent part: “The prevailing rate of wages to be paid for a legal day’s work, as prescribed in section 4115.04 of the Revised Code, to laborers, workmen, or mechanics upon public works shall not *79be less at any time during the life of a contract for the public work than the prevailing rate of wages then payable in the same trade or occupation in the locality where such public work is being performed * * *.”
It is clear from the record in the cause sub judice that Daniel Wannemacher performed work as a bricklayer on this project and failed to list himself on the certified payrolls that he was required to file with the prevailing wage coordinator. By becoming entwined in a confusing process of distinguishing an employer from an employee, the majority loses its focus on what is at issue in this action and misapplies the basic rule that, in determining legislative intention, courts look to the language employed and to the purpose to be accomplished. Henry v. Central Natl. Bank (1968), 16 Ohio St. 2d 16, 45 O.O. 2d 262, 242 N.E. 2d 342.
“The prevailing wage law evidences a legislative intent to provide a comprehensive, uniform framework for, inter alia, worker rights and remedies vis-a-vis private contractors, sub-contractors and materialmen engaged in the construction of public improvements in this state. The prevailing wage law delineates civil and criminal sanctions for its violation. Above all else, the primary purpose of the prevailing wage law is to support the integrity of the collective bargaining process by preventing the undercutting of employee wages in the private construction sector.” State, ex rel. Evans, v. Moore (1982), 69 Ohio St. 2d 88, 91, 23 O.O. 3d 145, 147, 431 N.E. 2d 311, 313. The prevailing wage law achieves its purpose by creating parity in the bidding process. By requiring all contractors and subcontractors bidding on public works to pay their workers the same rate of wages, the law removes the differential of labor costs from the bidding process. Thus, union and non-union contractors have an equal opportunity to bid on, and win, public-works contracts. When an individual contractor, such as Wannemacher, can reduce its labor costs through judicially created loopholes, the regulatory scheme is defeated and parity destroyed.
Furthermore, undercutting of wages will result from the inability of interested parties to detect violations of the prevailing wage law. Many times, as appellant points out, interested parties inspect certified payroll records to determine if the correct hourly wage is being listed for each job classification and to determine if the hours are being reported accurately. The workers identified on the payrolls may then be approached to verify that they are receiving the full hourly wage which the contractor lists and that all their hours are being reported. The inspection and verification of payrolls is ineffective to detect underpayment of wages when contractors are not required to list every individual performing labor under the contract. Thus, the conclusion reached by the majority does defeat the purpose of Ohio’s prevailing wage law and may provide a mechanism for the entire law to be avoided.
Finally, it must be noted that the decision in this action affects more than just those aligned with a union and those who are not. The whole purpose of the prevailing wage law is to place everyone — union, non-union, corporation, partnership, and sole proprietorship — on an equal footing in their efforts to obtain public-works contracts. The exception for a sole proprietorship developed by today’s decision destroys the equality the General Assembly intended to create — an equality which was intended to promote the awarding of public-works *80projects to the most productive and efficient contractors. By allowing Daniel Wannemacher to delete his own labor from the computation of his bid, the majority has provided an unfair advantage to any sole proprietor who bids on a project. This is an advantage based solely on the form in which one desires to operate his business. The majority’s decision adversely affects those contractors doing business as closely held corporations and partnerships. These businesses will be hard pressed to compete in the bidding process. An unfair advantage based on factors other than efficiency and productivity is also harmful to all Ohioans.
Based on the foregoing, I would hold that a sole proprietor who personally performs work as a laborer, workman, or mechanic in the construction of a public improvement is subject to Ohio’s prevailing wage law.
Sweeney and Douglas, JJ., concur in the foregoing dissenting opinion.